Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/628109 filed on 02 January 2020.  
Claims 1-9 are pending.  Claims 1, 8, and 9 are independent claims.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/02/2020 and 02/19/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it includes references to the drawing labels.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

 1 recites an information processing apparatus comprising an acquiring unit, a sparsity calculation unit, a selection unit, and an output unit. The specification is silent as to whether these units comprise a necessary hardware component. Thus, under the broadest reasonable interpretation, the recited apparatus can be interpreted as software per se. Software is not one of the four categories of invention; therefore, it is not statutory. Software is not a series of steps or acts and thus is not a process.  Software is not a physical article or object and as such is not a machine or manufacture.  Software is not a combination of substances and therefore not a composition of matter. Therefore, claim 1 is non-statutory under 35 U.S.C. 101.

As to dependent claims 2-7, the claims depend directly or indirectly upon claim 1 and are still directed to software.  Therefore, they are similarly rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reinwald et al. (U.S. PGPUB No. 2016/0364327 A1; hereinafter “Reinwald”).

Regarding Claim 1, Reinwald teaches an information processing apparatus comprising:
an acquiring unit acquiring input matrix data information that represents target matrix data in a dense representation format or a sparse representation format, the target matrix data being represented with all data elements of the target matrix data when the target matrix data is represented in the dense representation formats, the target matrix data being represented with non-zero data elements of the target matrix data when the target matrix data is represented in a sparse representation format (Reinwald Fig. 1 and ¶0018, i.e., matrix X);
a sparsity calculation unit calculating sparsity of the target matrix data (Reinwald ¶0007, “a sparsity of a matrix is determined”);
a selection unit selecting one of a plurality of representation formats based on the calculated sparsity, the plurality of representation formats including the dense representation format and at least two types of sparse representation formats (Reinwald  Fig. 1, i.e., based on the calculated sparsity, storing matrix as a row-wise order dense I-D array (i.e., dense representation format); or storing the matrix in one of the two types 
an output unit outputting output matrix data information in which the target matrix data is represented in the selected representation format (Reinwald Fig. 1, step 108, 112, or 114).

Claims 8 and 9 recite the limitations substantially similar to those of claim 1 and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinwald in view of Acar et al. (U.S. PGPUB No. 2016/0259826 A1; hereinafter “Acar”).

As to Claim 2, Reinwald also teaches the information processing apparatus according to claim 1, wherein the selection unit performs:
determining whether or not the calculated sparsity is greater than low-sparsity threshold (Reinwald Fig. 1, step 106);
selecting the dense representation format when it is determined that the calculated sparsity is smaller than the low-sparsity threshold (Reinwald Fig. 1, step 108);
Reinwald fails to explicitly teach determining whether or not the calculated sparsity is smaller than high-sparsity threshold when it is determined that the calculated sparsity is not smaller than the low- sparsity threshold, the high-sparsity threshold being greater than the low-sparsity threshold ;
selecting a first sparse representation format when it is determined that the calculated sparsity is smaller than the high-sparsity threshold; and
selecting a second sparse representation format when it is determined that the calculated sparsity is not smaller than the high-sparsity threshold.
However, in the same field on endeavor, Acar teaches determining whether or not the calculated sparsity is smaller than high-sparsity threshold when it is determined that the calculated sparsity is not smaller than the low-sparsity threshold, the high-sparsity threshold being greater than the low-sparsity threshold (Acar ¶0105, i.e., more than one sparsity (or density) threshold values are used);
selecting a first sparse representation format when it is determined that the calculated sparsity is smaller than the high-sparsity threshold (Acar ¶0106, i.e., one 
selecting a second sparse representation format when it is determined that the calculated sparsity is not smaller than the high-sparsity threshold (Acar ¶0106, i.e., one of the sparse representation format is used based on the comparison with the threshold values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reinwald by incorporating the teachings of Acar. The motivation would be for providing parallelized hybrid sparse matrix representations for performing personalized content ranking (Acar ¶0001).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinwald in view of Ye et al. (U.S. PGPUB No. 2016/0140374 A1; hereinafter “Ye”).

As to Claim 6, Reinwald teaches the information processing apparatus according to claim 1 but fails to explicitly teach a conversion unit that acquires one-dimensional array data, divides the one-dimensional array into a plurality of rows or columns, and generates the input matrix data information includes the plurality of rows or columns, wherein the acquisition unit acquires the input matrix data generated by the conversion unit. However, in the same field of endeavor, Ye teaches a conversion unit that acquires one-dimensional array data, divides the one-dimensional array into a plurality of rows or columns, and generates the input matrix data information includes the plurality of rows or columns, wherein the acquisition unit acquires the input matrix data generated by .

Allowable Subject Matter
Claims 3-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also amending to overcome the 35 USC § 101 rejections.
The following is a statement of reasons for the indication of allowable subject matter: the features of the claim limitations including in claims 3-5 and 7 as recited in the context of their respective base claim(s) are allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kernert et al. (U.S. PGPUB No. 2017/0168990 A1) teaches a system and method for adaptive tile matrix representation and multiplication. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157